DISMISS and Opinion Filed March 1, 2019




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01276-CV

                                    SID JOHNSON, Appellant
                                             V.
                                      JANE DOE, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Travis County, Texas
                          Trial Court Cause No. C-1-CV-18-000015

                              MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                 Opinion by Chief Justice Burns
        By letter dated January 22, 2019, we questioned our jurisdiction over this appeal because

the notice of appeal was untimely. When no timely post-judgment motion extending the appellate

timetable is filed, a notice of appeal is due thirty days after the date the judgment is signed or, with

an extension motion, forty-five days after the date the judgment is signed. See TEX. R. APP. P.

26.1, 26.3. Without a timely filed notice of appeal, this Court lacks jurisdiction. See id. 25.1(b).

        The trial court signed the judgment on August 27, 2018. Appellant did not file any post-

judgment motion extending the appellate timetable. Accordingly, the notice of appeal was due on

September 26, 2018, thirty days after the date the judgment was signed. See id. 26.1. Appellant

filed a notice of appeal on September 27, 2018. Because the notice of appeal was not filed more

than fifteen days late, we informed appellant that he could remedy the timeliness problem by filing,
by February 1, 2019, a motion for extension of time to file the notice of appeal. See id. 26.3. We

cautioned appellant that failure to file an extension motion within the time specified could result

in dismissal of the appeal without further notice.

        As of today’s date, appellant has not filed a motion for extension of time to file the notice

of appeal. Accordingly, we dismiss the appeal for want of jurisdiction. See id. 42.3(a).




                                                     /Robert D Burns, III/
                                                     ROBERT D. BURNS, III
                                                     CHIEF JUSTICE


181276F.P05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 SID JOHNSON, Appellant                           On Appeal from the County Court at Law
                                                  No. 2, Travis County, Texas
 No. 05-18-01276-CV       V.                      Trial Court Cause No. C-1-CV-18-000015.
                                                  Opinion delivered by Chief Justice Burns.
 JANE DOE, Appellee                               Justices Whitehill and Molberg
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




Judgment entered March 1, 2019




                                            –3–